DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 07/20/2022 wherein claims 1 – 20 are pending and ready for examination.  

Response to Arguments

Applicant’s arguments, see Remarks, filed 07/20/2022, with respect to the Claim 3 Rejections Under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claim 3 has been withdrawn. 

Applicant's arguments filed 07/20/2022 with respect to the Claim Rejection Under 35 U.S.C § 103 have been fully considered but they are not persuasive. 
1.  Claim Rejections Under 35 U.S.C. § 112(b)

Applicant Asserts: As amended, claim 3 recites, in part, “establishing, by the microservices controller, via invocation of a plurality of microservices, each of which is associated with one virtual quantum connection manager of the plurality of virtual quantum connection managers, the plurality of quantum connections with the plurality of virtual quantum connection managers.” Support for amended claim 3 can be found in the specification as-filed in at least paragraphs 0024-0025.  Accordingly, claim 3 is clearly directed to a microservices controller that establishes a plurality of quantum connections with a plurality of virtual quantum connection managers via a plurality of microservices invocated by the microservices controller. The rejection of claim 3 under 35 U.S.C. § 112(b) therefore should be withdrawn. Notice to this effect is respectfully requested.

Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application.  It is noted applicant has amended claim 3 to clearly cite each microservice is associated with a connection manager but the remaining portion “the plurality of quantum connections with the plurality of quantum connection managers alludes to the controller or microservice?  The Examiner maintains the rejection as it remains unclear.

II. Claim Rejection Under 35 U.S.C § 103
Applicant Asserts: Zhao fails to teach, suggest, or describe “microservices,” and therefore Zhao cannot teach, suggest, or describe the aforementioned recitation of claim 1. Zhao instead describes: “Main functions of the quantum network management server include: storing, maintaining and querying the ‘binding relationship’ between centralized control stations and mobile terminals, and the ‘relay routing table for the service keys’

Examiner Response:  Examiner respectfully disagrees with applicant representative that Zhao does not teach, suggest, or describe “microservices”. The instant claims fails to mention what is meant by “microservices”.  When in doubt, the Examine relies on a broad yet reasonable interpretation of one of ordinary skill in the art, in light of the specification. The specification discloses that microservices provide connection management, routing, and secret key rate management (see instant Figure 1, Microservices 116 and instant location [0024].  The reason the Examiner disagrees with applicant representative assertions that Zhao does not teach microservices are below:

	per Connection Management:  Zhao [0225] ... Calls to a VPC mapping service may be initiated from the IVN data plane connectivity managers 1914. In some embodiments, the IVN data plane connectivity managers may initiate or implement configuration operations to assign network addresses within an IVN to one or more virtual network interfaces that are programmatically attached to a compute instance running at an edge computing device at a quantum hardware provider location,

	per Routing: Zhao [0060] ... An encapsulation protocol and associated mapping service may be used to route the flows of network traffic within and across the IVNs (or VPCs) (e.g., from one compute instance to another, between client devices external to the virtualized computing service and the compute instances, or between compute instances and other provider network services) over the links and servers of the underlying substrate network in various embodiments.

	per Secret Rate Key:  Zhao [0108] ... Generally, the actual generation rate of service keys is greater than the consumption rate. If the actual generation rate for a group of service keys which is being generated by a centralized control station is close to the consumption rate in a period.In light of the above, the Examiner maintains the rejection of claim 1 based on the teachings of Zhao in the previous office action. 


Applicant Asserts:  At paragraph 0024, Zhao describes “the binding relationship between mobile
terminals and centralized control stations is stored in the quantum network management server in the quantum key distribution network.” The “binding relationship” appears to be a record that
can be stored in a table of binding relationships. Zhao describes, at paragraph 0078, that “the
quantum network management server QM performs searching in the natively stored table of
binding relationship between centralized control stations and mobile terminals....”? Storing a
record of a relationship between each mobile terminal and a centralized control station in a
quantum key distribution network is not the same as, analogous to, or suggestive of
“establishing...a plurality of quantum connections with a plurality of virtual quantum connection
managers deployed in association with a set of quantum user nodes in a quantum key distribution network.”

Examiner Response:  Respectfully, the Examiner disagrees with applicant representative characterization of the prior art of record.  The non-final office action at the cited location of Zhao [0076] teaches a quantum network manager being provisioned with a key for network access addressing the limitation.  Interrogating a stored connection table is one such microservice.

Applicant Asserts:  Cao describes the deployment of a testbed with six QKD user nodes (“QUNs’) and two trusted repeater nodes (“TRNs”). The Office also equates the claimed “virtual quantum connection managers” as the OF-QUNs taught by Cao. The claimed “plurality of virtual quantum connection managers” are not the same as QUNs or TRNs. In FIGURE 1 of the present application, the QKD network includes QUNs 124A-124N and TRNs 126A-126N, each of which is associated with a virtual quantum connection manager (“VQCM”) 130A-130N. As such, Cao does not teach, suggest, or describe “coordinating, by the microservices controller, with the plurality of virtual quantum connection managers to handle initialization of the quantum key distribution network.”

Examiner Response:  Cao teaches at the cited location the limitation whereby:
microservices controller via invocation of a quantum connection microservice, the
plurality of quantum connections with the plurality of virtual quantum connection
managers is explicitly taught by Cao in the previous office action whereby six virtual quantum connection managers are connected to the plurality of quantum connections.
Cao, at the cited location [section 5.1] teaches the limitations cited above and the Examiner maintains the rejection as previously cited. 
Claims 11-18Applicant Asserts: Claim 11 is a system claim that recites similar features to those recited in claim 1. Accordingly, claim 11 is allowable over the combined teachings of Zhao and Cao for the same reasons set forth above with respect to claim 1. Since claims 12-18 depend from claim 11 and recite additional features, claims 12-18 also are allowable over the combined teachings of Zhao and Cao. The rejections of claims 11-18 under 35 U.S.C. § 103 as being unpatentable over Zhao and Cao should be withdrawn. Notice to this effect is respectfully requested.Examiner Response: The Examiner respectfully disagrees with applicant representative assertions of the alleged deficiencies of the prior art of record for the reasons as set forth in the Examiner Response to Claim 1 above.  Therefore, the Examiner maintains the rejection of claims 11-18 under 35 U.S.C. § 103 under the combined teaches of Zhao and Cao.

Claims 19-20Applicant Asserts: Claim 19 is a computer-readable storage medium claim that recites similar features to those recited in claims 1 and 11. Claim 19 recites additional features. Accordingly, claim 19 is allowable over the combined teachings of Zhao and Cao for the same reasons set forth above with respect to claim 1. Since claim 20 depends from claim 19 and recites additional features, claim 20 also is allowable over the combined teachings of Zhao and Cao. The rejections of claims 19 and 20 under 35 U.S.C. § 103 as being unpatentable over Zhao and Cao should be withdrawn. Notice to this effect is respectfully requested.

Examiner Response: The Examiner respectfully disagrees with applicant representative assertions of the alleged deficiencies of the prior art of record for the reasons as set forth in the Examiner Response to Claim 1 above.  Therefore, the Examiner maintains the rejection of claims 19-20 under 35 U.S.C. § 103 under the combined teaches of Zhao and Cao.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao; Yong et al, US 20170214525 A1, July 27, 2017 hereafter referred to as Zhao in view of Tanizawa; Yoshimichi, US 20170264433 A1 September 14, 2017 hereafter referred to as Tanizawa.

As to claim 1, Zhao teaches a method - Zhao [0061] FIG. 3 is a flow chart of a mobile secure communication comprising:
establishing, by a microservices controller - Zhao [0024] … the binding relationship between mobile terminals and centralized control stations is stored in the quantum network management server in the quantum key distribution network.  Here, the claimed ‘microservices controller’ is taught by Zhao as ‘quantum network management server’ because the server provides microservices to users applying for quantum key services), a plurality of quantum connections with a plurality of virtual quantum connection managers deployed in association with a set of quantum user nodes in a quantum key distribution network - Zhao [0077] In Step 2, the binding relationship is established between each mobile terminal and a centralized control station in the quantum key distribution network, and the mobile terminal shares keys with the centralized control station.  Here, the claimed ‘establishing’ is taught by Zhao as ‘binding relationship’.  The claimed ‘virtual quantum connection managers’ is taught by Zhao as ‘centralized control station’ because a one to many relationship between the station and terminals allow for grouping and coordination by the server.  These connection managers can be logically defined these stations can be virtual);
receiving, by the microservices controller, a request to initialize the quantum key distribution network - Zhao [0076] If it is approved, a quantum identity number, which is unique in the network, is assigned by a quantum network management server to the mobile terminal applying for accessing the network.  Here, the claimed ‘request’ is taught by Zhao as ‘apply’ since the mobile device A is requesting quantum services whereas the claimed ‘initialize’ is taught by Zhao as ‘is assigned’ because it is only when the terminal receives an identifier will the distribution network be active or become initialized to the device); and
coordinating, by the microservices controller, with the plurality of virtual quantum connection managers to handle initialization of the quantum key distribution network - Zhao [0083] … If the holder of the mobile terminal C agrees with the change, the quantum network management server QM changes the record related to the quantum identity number QID-C in the table of binding relationship between centralized control stations and mobile terminals.  ZHAO SUGGESTS coordinating, by the microservices controller, with the plurality of virtual quantum connection managers to handle initialization of the quantum key distribution network HOWEVER IN APPLICANT PROVIDED PRIOR ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR CAO TEACHES coordinating, by the microservices controller, with the plurality of virtual quantum connection managers to handle initialization of the quantum key distribution network – Cao [section 5.1] … In this testbed, we deploy six OF-QUNs and two OF-TRNs to constitute the QKD network, where eight virtual machines are installed and configured in IBM servers to function as OVS. In addition, one virtual machine is installed in IBM servers to launch the developed SDN controller. Here, the claimed ‘initialization’ is taught by Cao as ‘we deploy’ because deployment creates the virtual network whereas the claimed ‘virtual quantum connection managers’ is taught by Cao as ‘OF-QUNs’ because the OKD user node acts as the end node that can be connected to the source or destination nodes of serval users, hence the connections.  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of device virtualization taught by Cao to the Quantum Network Management Server QM of Zhao would have yielded predicable results and resulted in an improved server, namely, a server that would positively benefit Zhao logic connections of [0073] from provided by the technique Cao).

As to claim 2, the combination of Zhao and Cao teaches the method of claim 1, wherein establishing, by the microservices controller, the plurality of quantum connections with the plurality of virtual quantum connection managers comprises establishing, by the microservices controller via invocation of a quantum connection microservice, the plurality of quantum connections with the plurality of virtual quantum connection managers – Cao [section 5.1] … In this testbed, we deploy six OF-QUNs and two OF-TRNs to constitute the QKD network, where eight virtual machines are installed and configured in IBM servers to function as OVS. In addition, one virtual machine is installed in IBM servers to launch the developed SDN controller.  Here, the claimed ‘invocation’ is taught by Cao as ‘we deploy’ because invocation can be another word for launching or deploying.  The rationale for Zhao to consider the virtualization techniques in claim 1 apply here in claim 2).

As to claim 3, the combination of Zhao and Cao teaches the method of claim 1, wherein establishing, by the microservices controller, the plurality of quantum connections with the plurality of virtual quantum connection managers comprises establishing, by the microservices controller via invocation of a plurality of microservices each of which is associated with one virtual quantum connection manager of the plurality of virtual quantum connection managers – Zhao [0109 and 0073] since at ‘109… If the generation amount of a group of service keys which are being generated by a centralized control station is close to the consumption amount, and the communication corresponding to the group of service keys still does not come to an end, it concludes that the group of service keys may be tense, thus it should be cautious to assign new service key generation task to the centralized control station.  Here, the claimed ‘invocation’ is taught by Zhao as ‘assign’ because the assigning of new services invokes the capability to assess the service since at ‘73 The foregoing classic network channel can be a direct point-to-point physical connection between two devices, or can be a logic connection established by connecting the two devices to a classic network. Here, the claimed ‘virtual quantum connection managers’ is taught by Zhao as ‘logic connection’ because software defined connections in a classical network would be virtual connections instead of physical connections), the plurality of quantum connections with the plurality of virtual quantum connection managers – Cao [Section 4.2] … Based on the instructions from QKD network operator on the application plane, the SDN controller configures point-to-point QKD connections via connecting OF-QUNs to the corresponding OF-QUNs/OF-TRNs using QLs to constitute the QKD network. After the QKD network operates smoothly, the QKD network information (e.g., QKD network topology and SKR on).

As to claim 4, the combination of Zhao and Cao teaches the method of claim 1, wherein coordinating, by the microservices controller, with the plurality of virtual quantum connection managers comprises configuring, by the microservices controller, the set of quantum user nodes based on a desired network topology for the quantum key distribution network - Zhao [0013] … establishing a binding relationship and sharing keys between each mobile terminal and a centralized control station in the quantum key distribution network).

As to claim 5, the combination of Zhao and Cao teaches the method of claim 4, further comprising receiving, by the microservices controller, the desired network topology in the request to initialize the quantum key distribution network - Zhao [0014] …after a communication service is initiated, sending respectively, by a calling mobile terminal and a called mobile terminal, a service information packet and a called-party response information packet to a quantum network management server in the quantum key distribution network, to apply for service keys for the communication.  Here, the claimed ‘request’ is taught by ‘apply’ because the service keys dictate the nodes (topology) needed to implement the service).

As to claim 6, the combination of Zhao and Cao teaches the method of claim 5, further comprising selecting, by the microservices controller, the desired network topology based on a default setting - Zhao [0006] … According to the second way, the conventional service link is abandoned, and a proprietary service link is established in the quantum secure network. The foregoing SMS is still taken as an example. The short message sent by the mobile phone is transferred to the quantum secure network wirelessly, without passing through the networks of telecom operators, and then is sent to a receiver through ciphertext relay).

As to claim 7, the combination of Zhao and Cao teaches the method of claim 1, wherein the quantum key distribution network comprises a plurality of quantum links – Zhao [0072] Both classic network channels and quantum channels exist between centralized control stations within the quantum key distribution network, as well as between the centralized control station and the quantum terminal); wherein each quantum link of the plurality of quantum links provides a quantum communication channel between two quantum user nodes in the set of quantum user nodes or between one quantum user node and one transfer repeater node – Zhao [0009] Improvement is also made to current solutions in terms of service key generation and key relay, and quality issues caused by delayed arrival of the keys when there are lots of concurrent communication services and relay nodes are improved. Here, the claimed ‘transfer repeater node’ is taught by Zhao as ‘relay nodes’); and wherein each of the plurality of quantum links provides a secret-key rate - Cao [Section 2.3] … If the available SKR can satisfy the SKR requirement of a QKD service request, we perform SKR selection (i.e., selecting the required SKR from the corresponding QL) for this QKD service request, otherwise this QKD service request is rejected.  The rationale for Zhao to consider the virtualization techniques in claim 1 apply here in claim 7).

As to claim 8, the combination of Zhao and Cao teaches the method of claim 7, further comprising:
receiving, by the microservices controller, a quantum key distribution service request from a quantum key distribution network operator – Zhao [0014] (3) after a communication service is initiated, sending respectively, by a calling mobile terminal and a called mobile terminal, a service information packet and a called-party response information packet to a quantum network management server in the quantum key distribution network, to apply for service keys for the communication.  Here, the claimed ‘request’ is taught by Zhao as ‘apply’); and
invoking, by the microservices controller, a plurality of microservices to handle the quantum key distribution service request - Zhao [0103 and 0109] since at ‘103 In Step5, as shown in FIG. 7, the quantum network management server QM sends an instruction to the calling centralized control station S, the called centralized control station S′, and the intermediate centralized control stations S1, S2, which are related to the communication, to command them to send the following state indicators to QM since at ‘109 …  the amount of service keys which are generated and the amount of service keys which are consumed, for each group of service keys which are designated to be generated by the centralized control station. This indicator complements the indicator).

As to claim 9, the combination of Zhao and Cao teaches the method of claim 8, wherein invoking, by the microservices controller, the plurality of microservices to handle the quantum key distribution service request comprises:
invoking, by the microservices controller, an intelligent routing microservice to perform quantum key distribution path computation and selection to compute and select a least cost quantum key distribution path – Cao [Section 4.3] … First, Dijkstra algorithm is utilized to compute and select the shortest QKD path between the source OF-QUN and destination OF-QUN of QKD service request, since the shortest QKD path is beneficial to reduce the required number of QLs and SKR slots for QKD service creation.  Here, the claimed ‘intelligent routing’ is taught by Cao as ‘Dijkstra algorithm’ whereas the claimed ‘least cost’ is taught by Cao as ‘shortest path…beneficial’);
invoking, by the microservices controller, a secret-key rate microservice to perform secret-key rate search and selection based upon a secret-key rate requirement specified in the quantum key distribution service request – Cao [Section 4.3] … Then, we search the real-time available SKR slots on each QL along the selected QKD path, which can be obtained by the OF-QUN and OF-TRN reporting to the SDN controller in real time. The resource module developed in the SDN controller is used to store and update point-to-point SKR information (including the attainable and real-time available SKRs) on each QL); and
responsive to finding at least one secret-key rate slot available on at least one of the plurality of quantum links that satisfies the secret-key rate requirement, invoking, by
the microservices controller, a quantum connection microservice, to configure a source quantum user node and a destination quantum user node along the least cost quantum key distribution path – Cao [Section 4.3] … If the SKR requirement of this QKD service creation can be satisfied, the first fit (FF) algorithm will be utilized to select and assign the required SKR slots for QKD service creation. To provide least cost routing considerations to the Quantum Network Management Server QM of Zhao would have been obvious to one of ordinary skill in the art, in view of the teachings of Cao, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. path computations based on selection criteria) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the path computation algorithms used in Cao would allow the Quantum Network Management Server QM of Zhao beneficial routing considerations as provided Cao).

As to claim 10, the combination of Zhao and Cao teaches the method of claim 9, further comprising notifying, by the microservices controller, the quantum key distribution network operator that the quantum key distribution service request was successful  - Zhao  [0084] If the holder of mobile terminal M agrees with the change, the quantum network management server QM in the quantum key distribution network searches for, based on the new geographic location of mobile terminal M, the corresponding centralized control station S2 located in a region of the geographic location, and the quantum key distribution network notifies mobile terminal M, so that M uses S2 as the new binding centralized control station). 

As to claim 11, claim 11 is a system that is directed to the method of claim 1.  Claim 11 differs from claim 1 citing a cloud network feature.  Zhao teaches a SMS service network in Figure 8a.  Therefore claim 11, is rejected for Figure 8a and for the reasons as set forth in clam 1. 
As to claim 12, claim 12 is a system that is directed to the method of claim 4. Therefore claim 12 is rejected for the reasons as set forth in claim 4. 

As to claim 13, claim 13 is a system that is directed to the method of claim 5. Therefore claim 13 is rejected for the reasons as set forth in claim 5. 
As to claim 14, claim 14 is a system that is directed to the method of claim 6. Therefore claim 14 is rejected for the reasons as set forth in claim 6. 
As to claim 15, claim 15 is a system that is directed to the method of claim 7. Therefore claim 15 is rejected for the reasons as set forth in claim 7. 
As to claim 16, claim 16 is a system that is directed to the method of claim 10. Therefore claim 16 is rejected for the reasons as set forth in claim 10. 

As to claim 17, the combination of Zhao and Cao teaches the system of claim 16, wherein handling the quantum key distribution service request comprises:
performing quantum key distribution path computation and selection to compute and select a least cost quantum key distribution path – Cao [Section 4.3] … First, Dijkstra algorithm is utilized to compute and select the shortest QKD path between the source OF-QUN and destination OF-QUN of QKD service request, since the shortest QKD path is beneficial to reduce the required number of QLs and SKR slots for QKD service creation.  Here, the claimed ‘intelligent routing’ is taught by Cao as ‘Dijkstra algorithm’ whereas the claimed ‘least cost’ is taught by Cao as ‘shortest path…beneficial’);
performing secret-key rate search and selection based upon a secret-key rate requirement specified in the quantum key distribution service request – Cao [Section 4.2 Intercommunication workflow] … SDN controller searches the real-time available SKR slots on each QL along the selected QKD path, and selects the required SKR slots); and
        responsive to finding at least one secret-key rate slot available on at least one of the plurality of quantum links that satisfies the secret-key rate requirement, configuring a source quantum user node and a destination quantum user node along the least cost quantum key distribution path – Cao [Section 4.2 Intercommunication workflow] …  If the real-time available SKR slots are capable of satisfying the SKR requirement of this request, the SDN controller will configure source OF-QUN, intermediate OF-QUN(s)/OF-TRN(s), and destination OF-QUN along the QKD path to accomplish SKR slot assignment for QKD service creation.  The rationale for Zhao consideration of the Cao feature in claim 9 applies here in claim 17).

As to claim 18, claim 18 is a system that is directed to the method of claim 10.  Therefore claim 18 is rejected for the reasons as set forth in claim 10.

As to claim 19, Zhao teaches a computer-readable storage medium comprising computer-executable instructions that, when executed by a processor of a microservices controller, causes the processor to invoke a plurality of microservices to perform operations comprising:
establishing a plurality of quantum connections with a plurality of virtual
quantum connection managers deployed in association with a set of quantum user nodes in a quantum key distribution network – Zhao [0024] (2-4) the binding relationship between mobile terminals and centralized control stations is stored in the quantum network management server in the quantum key distribution network. Here, the claimed ‘plurality’ is taught by Zhao as ‘terminals …stations’.  The claimed ‘quantum connection managers’ is taught by Zhao as ‘centralized control stations’ because the server provides microservices to users applying for quantum key services via those stations whereas the claimed ‘establishing’ is taught by Zhao as ‘stored’ because storing the connection data establishes the relationship or binding);
receiving a request to initialize the quantum key distribution network - Zhao [0076] If it is approved, a quantum identity number, which is unique in the network, is assigned by a quantum network management server to the mobile terminal applying for accessing the network.  Here, the claimed ‘request’ is taught by Zhao as ‘apply’ since the mobile device A is requesting quantum services whereas the claimed ‘initialize’ is taught by Zhao as ‘is assigned’ because it is only when the terminal receives an identifier will the distribution network be active or become initialized to the device);
receiving a quantum key distribution service request from a quantum key distribution network operator – Zhao [0014] (3) after a communication service is initiated, sending respectively, by a calling mobile terminal and a called mobile terminal, a service information packet and a called-party response information packet to a quantum network management server in the quantum key distribution network, to apply for service keys for the communication.  Here, the claimed ‘request’ is taught by Zhao as ‘apply’); and
handling the quantum key distribution service request – Zhao [0014] (3) [0015] (4) obtaining, by the quantum key distribution network, addresses of a calling centralized control station, a called centralized control station, and centralized control stations participating in relaying the service keys in the communication).
coordinating with the plurality of virtual quantum connection managers to handle initialization of the quantum key distribution network, wherein the coordinating comprises configuring the set of quantum user nodes based on a desired network topology for the quantum key distribution network - Zhao [0083] … If the holder of the mobile terminal C agrees with the change, the quantum network management server QM changes the record related to the quantum identity number QID-C in the table of binding relationship between centralized control stations and mobile terminals.  ZHAO SUGGESTS
coordinating, by the microservices controller, with the plurality of virtual quantum connection managers to handle initialization of the quantum key distribution network HOWEVER IN APPLICANT PROVIDED PRIOR ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR CAO TEACHES
 coordinating, by the microservices controller, with the plurality of virtual quantum connection managers to handle initialization of the quantum key distribution network – Cao [section 5.1] … In this testbed, we deploy six OF-QUNs and two OF-TRNs to constitute the QKD network, where eight virtual machines are installed and configured in IBM servers to function as OVS. In addition, one virtual machine is installed in IBM servers to launch the developed SDN controller. Here, the claimed ‘initialization’ is taught by Cao as ‘we deploy’ because deployment creates the virtual network whereas the claimed ‘virtual quantum connection managers’ is taught by Cao as ‘OF-QUNs’ because the OKD user node acts as the end node that can be connected to the source or destination nodes of serval users, hence the connections.  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of device virtualization taught by Cao to the Quantum Network Management Server QM of Zhao would have yielded predicable results and resulted in an improved server, namely, a server that would positively benefit Zhao logic connections of [0073] from provided by the technique Cao).

As to claim 20, claim 20 is a computer-readable storage medium that is directed to the method of claim 9.  Therefore claim 20 is rejected for the reasons as set forth in claim 9,

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249110/21/2022


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491